Citation Nr: 1142900	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO. 08-03 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. The July 2007 rating decision denied service connection for bilateral hearing loss.

In August 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the claims file. In a December 2008 decision, the Board denied the Veteran's claim. The Veteran appealed to the U. S. Court of Appeals for Veterans Claims ("Court") and the parties filed a Joint Motion for Partial Remand ("Joint Motion") in January 2010. The Court granted the parties' motion, vacated the Board's December 2008 denial, and remanded the matter to the Board for development consistent with the Joint Motion. In April 2010, the Board remanded this case to the RO via the Appeals Management Center ("AMC") so that the Veteran could undergo a VA examination.  

The appeal is REMANDED to the RO via the AMC in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Although the Veteran was afforded a VA audiological examination in June 2010, the audiologist's opinion is not legally adequate for the Board to conduct required appellate review. The Veteran is entitled to substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). For this reason, the Board is unable to conduct appellate review of this matter and the claim must again be remanded. 

The appellate courts have repeatedly held that when VA conducts medical examinations, the Board must examine several factors in their evaluation. Among these factors are whether the examiner considered all available evidence; conducted appropriate clinical testing and any necessary interviews with the claimant and whether the examiner provided sufficient detail of analysis for VA adjudicators to address theories of entitlement for the benefit sought. Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the evaluation of medical evidence involves inquiry into the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); and Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

In June 2007, the Veteran underwent a VA audiological examination which the parties to the Joint Motion would later find to be inadequate. The examiner did not address potentially corroborative lay evidence or the Veteran's assertion that he has experienced hearing loss continuously since he was in the military. The examiner opined that the Veteran's hearing loss was not related to service because his hearing was normal at his separation examination. This rationale is inadequate because the Court has held that even when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time (see 38 C.F.R. § 3.385 ), he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley v. Brown, 5 Vet. App. 155, 160. This was noted by the parties to the Joint Motion. The Joint Motion directed the Board to request a new examination that would address three specific types of evidence: potentially corroborative lay evidence, the Veteran's assertion of continuity of symptomatology, and STRs that show a potential in-service decrease in hearing. 

In its April 2010 remand, the Board instructed the VA examiner to specifically discuss the three types of evidence set forth in the Joint Motion. In June 2010, the Veteran underwent a VA examination. The examiner did not address the lay evidence of record, which consisted of the transcript of the Veteran's August 2008 hearing, a July 2008 statement from his employer, and an August 2009 statement from his sister. The examiner also did not address the Veteran's testimony that he began to experience hearing loss after working as a helicopter mechanic and being exposed to mortar fire in the Republic of Vietnam, and that it was continuously present since then. The examiner addressed the Veteran's STRs and concluded that there was no decrease in hearing ability during service.  

The examiner concluded that the Veteran's hearing loss was not due to service for the same reason specified by the June 2007 examiner: that his hearing was normal at the time of his separation from service. The rationale provided for the opinion was the examiner's own clinical expertise, without additional commentary on the medical or factual basis for the opinion. The examiner's stated expertise in and of itself is not a sufficient statement under the law upon which to evaluate a medical opinion. Owens, Gabrielson, and  Guerrieri, above. The June 2010 examination is inadequate and another remand is required so that an adequate opinion may be obtained. See 38 C.F.R. § 4.2; see also Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the June 2010 examination to render an addendum opinion. If that examiner is no longer available, schedule the Veteran for a new audiological examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has bilateral hearing loss that had its onset or was aggravated during active service or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

i) The purpose of the examination is to ascertain whether the Veteran has bilateral hearing loss as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

ii) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following evidence, which must be specifically addressed in the examination report: 

i) The Veteran's August 2008 testimony that he has experienced some degree of hearing loss since he was exposed to noise from helicopters, mortar fire, and small arms fire while on active duty.

ii)  The July 2008 statement from the Veteran's employer.

iii)  The August 2008 statement from M. H., the Veteran's sister. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran's bilateral hearing loss began during active service, is related to any incident of service, or began within one year after discharge from active service. In particular, the examiner must respond to the inquiry as to whether, notwithstanding that the Veteran's pre-separation hearing test was "normal," hearing loss did or could have developed within one year of service, as noted in the Hensley decision, above.  

f) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development action has been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If the report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


